Peters, J.
Two questions may be regarded as presented here. First: Can land in this state be conveyed by a written instrument without a seal. Second: Has a “scroll” the effect of a seal.
There can be no doubt that land in this state cannot be conveyed by an instrument without a seal. By the common law, the earliest and the latest, a seal is regarded as an essential part of a deed. And such has been the common law of Massachusetts and Maine, ever since, and for a long period antedating, their existence as states.
In this state a scroll or scrawl is not a seal, nor does it have the effect of a seal. The old common law seal, in the time of Lord Coke, was wax, with an impression thereon. But the strictest requirement became relaxed by departures from it from time to time, until it was long ago held, that a seal by a wafer or other tenacious substance capable of being impressed, whether in fact impressed or not, was a sufficient seal. The annexing of a piece of paper by wafer or wax, or gum, or any adhesive substance, is now everywhere regarded as equivalent to the impression formerly required, and makes a valid seal. But in late decisions in Massachusetts and Maine, there has been a relaxation of the requirement beyond that. In Hendee v. Pinkerton, 14 Allen, 381, it was held that the impression of a seal of a corporation stamped upon and into the substance of the paper upon which the instrument is written which is designed to be sealed, was a good seal, although no wax, wafer, or other adhesive substance Was used. Our own statutes allow the same mode of sealing official documents. R. S. c. 1, § 4, part 15. But in Bates v. Boston & New*228 York Central R. R. Co., 10 Allen, 251, tbe Massachusetts court refused to recognize as a seal a fae simile of the seal of a corporation, printed upon blank forms of obligations prepared to be executed by the corporation, and by the corporation executed, with a declaration in the instrument describing the same as by them signed and sealed. Such fae simile is denominated by the court as simply a scroll made with types, and as no better than one made with pen and ink. In our own state the decision has been of an opposite character in a case, precisely like the one last quoted. In Woodman v. York & Cumberland R. R. Co., 50 Maine, 549, it is decided that such an imprint upon a corporate bond is a valid seal.
It is to be confessed that there is not a very significant difference between such an indication of sealing, held to be sufficient in the latter case, and what is commonly called a scroll, such as is found upon the deed presented in the case at bar. How far the law requiring a seal upon deeds and other instruments, may be liberalized or otherwise, by future course of decision, or by legislative enactment, (as in many states,) we cannot now anticipate, and only decide that the common scroll made by the scrivener upon an instrument, in other respects a perfect deed, is not a seal such as is required by the usage, practice, and common or statute law of this state. See Tasker v. Bartlett, 5 Cush. 359; Stebbins v. Merritt, 10 Cush. 27, 34 ; Bradford v. Randall, 5 Pick. 496, 497 ; Royal Bank of Liverpool v. Grand Junction R. & D. Co., 100 Mass. 444; Bou. Law Dic., Seal; 22 vol. Monthly Law Reporter, (Boston) 193; 1 Am. Law R., 638.

Plaintiff nonsuit.

Appleton, O. J., "Walton, Diceerson, Barrows and Yirgin, JJ., concurred.